                      IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION


WILLIAM LEE GRANT,

             Plaintiff,

       V.                                              CV 119-174


CENTRAL INTELLIGENCE AGENCY;
SPECIAL COLLECTION SERVICE; and
STATE OF ILLINOIS,

              Defendants.



                                        ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 7.)

Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge

as its opinion, DISMISSES Plaintiffs complaint for failure to state a claim upon which

relief can be granted, and CLOSES this civil action.

       SO ORDERED this ^^day of^^^W^,2019, at Augusta, Georgia.


                                                       HALL,CHIEF JUDGE
                                          UNITED ;tates district court
                                                   JRN DISTRICT OF GEORGIA
